Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, new probe card as described by Chui at ¶0005 includes two plates (110, 105), each plate with tapered apertures/holes (105a, 110a), see ¶0007 and fig. 2.  The new probe card of Chui with an embodiment as disclosed at ¶0007 discloses motivation at ¶0005. Applicants inspection jig (4, fig. 2-4) also includes two plates 502, and 501, each with taper holes 54, 53 respectively. (i.e two tapered holes in two plates). Li discloses a plate-shaped first support 102 having a support hole 102a which supports the probe 12. Chui discloses two plates 502, 501 with tapered apertures 105a, 110a which supports the probe 115. Therefore, modifying the plate 102 of the inspection jig of Li with plates (with tapered apertures/holes) 110, 105 as taught by Chui can obtain .
[0005] Therefore, new probe card methods and new probe apparatus are needed for testing wafers wherein a relatively large percentage of ICs on a wafer are tested in a single touch down of the probe card to the wafer. 
[0006] The present invention provides a new test method and test apparatus for integrated circuit technology. More particularly, the present invention provides a probe card configured to transfer test signal to and receive test signal from an integrated circuit. 
[0007] According to one embodiment of the present invention, the probe card includes a first probe plate having a first plurality of tapered apertures formed therein. Each of the tapered apertures has a first opening that is smaller than a second opening. The first openings and the second openings are on opposite surfaces of the first probe plate. The probe card further includes a second probe plate having a second plurality of tapered apertures formed therein. Each of the tapered apertures has a first opening that is smaller than a second opening. The first openings and the second openings are on opposite surfaces of the second probe plate. The surfaces having the second openings are disposed adjacent to one another. Pairs of the tapered apertures of the first and second probe plates substantially align. The probe card further includes a plurality of probes, wherein each of the probes is disposed in one of the pairs of the tapered apertures.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (i.e. “Applicant submits, the motivation to combine the 2 plate configuration of Chui with 1 plate configuration of Li is derived in hindsight of the present disclosure), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Also, at claims 1-2, Applicants discloses 1 support plate with 2 tapered holes for a probe. Li discloses 1 plate with 1 hole for the probe. Invention at ¶0007, Chui discloses 1 plate with 2 holes for a probe, just as Applicants 1 plate and 2 holes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0122978 A1) in view of Chui et al. (US 2008/0048685 A1) and Chen et al. (US 2019/0206750 A1).
Regarding claims 1, 4 and 10, Li et al. (hereafter Li) at fig. 1 discloses an inspection jig comprising: a rod-shaped probe [12] in which one end portion is brought into press contact with an inspection target [Device Under Test]; and a plate-shaped first support having a support hole [102a] which supports the probe. Li is silent about the support hole comprises a first taper hole portion having a diameter that increases from a side of one wall surface of the first support toward a side of a plate-thickness-direction middle portion of the first support. Chui et al. (hereafter Chui) in similar environment at fig. 2 discloses a probe [115] and a plate-shaped first support (a first support plate and a second support plate) [105,110] having a support hole [105a,110a] which supports the probe and the support hole comprises a first taper hole [taper portion of 105a or 110a as shown] portion having a diameter that increases from a side of one wall surface [as shown] of the first support toward a side of a plate-thickness-direction middle portion [as shown] of the first support. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the plate of Li using the teaching of the Chui, in order to obtain advantages that Chui have to offer (see ¶0005-0007).
Regarding claims 2 and 8, Chui discloses the support hole further comprises a second taper hole portion [taper portion of other 105a or 110a as shown] having a diameter that increases from a side of another wall surface positioned at an opposite side of the one wall surface toward the side of the plate-thickness-direction middle portion [as shown]. 
Regarding claims 3, 7 and 9, Modified Li discloses the support hole. They are silent about the support hole further comprises a straight hole portion which is extended with a uniform aperture diameter from a side of another wall surface positioned at an opposite side of the one wall surface toward the side of the plate-thickness-direction middle portion. Chen et al. (hereafter Chen at fig. 1-2 disclose the support hole [hole for probe 12] further comprises a tapered hole and a straight hole portion [portion of hole as shown in fig. 2 at bottom of 12] which is extended with a uniform aperture diameter from a side of another wall surface positioned at an opposite side of the one wall surface toward the side of the plate-thickness-direction middle portion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the plate of modified Li using the teaching of Chen, in order to obtain advantages that Chen have to offer and to support the probe.
[100] that supports the probe, wherein the first support is prearranged to be disposed to face the inspection target. 
Regarding claims 6 and 11-13, Li discloses the probe has a rod-shaped body configured of a conductive member [120] and a cylindrical body [121] configured of a conductive member into which the rod-shaped body is inserted, wherein the cylindrical body has a helical spring portion [121a], and wherein a diameter of the first taper hole portion positioned at the side of the one wall surface is larger than an outer diameter of the rod-shaped body and smaller than an outer diameter of the cylindrical body [as shown]. 
Regarding claim 14, Chui at ¶0011 discloses a method for manufacturing the inspection jig according to claim 4, the method comprising: a first taper hole portion forming step [using laser] for forming the first taper hole portion in the first support plate; and a connecting step for overlapping and connecting the first support plate and the second support plate. 
Regarding claim 15, Chui discloses method for manufacturing inspection jig according to claim 14, wherein, in the first taper hole portion forming step, a laser processing machine [¶0011, ¶0022] is disposed at the side of the one wall surface, an irradiation direction of a laser beam irradiated from the laser processing machine is set to be along a circumferential wall surface of the first taper hole portion, and then the laser processing machine is turned around a center which is an axial center of the first taper hole portion while the first support plate is irradiated with the laser beam from the laser processing machine, thereby forming the first taper hole portion. 
[fig. 10] comprising the inspection jig according to claim 1; and an inspection part [8 of a tester, 0004] that is electrically connected to a rear end portion of the probe and transmits an electric signal to the rear end portion of the probe so as to inspect an inspection target. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 30, 2021